PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/851,063
Filing Date: 21 Dec 2017
Appellant(s): Beeson, Matthew, Loren



__________________
John B. Edel
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/22/2020 .

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/29/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  

Claims 1-5, 8-9, 11-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Homemade Boozy hot sauce (Published December 10, 20150 in recipe box from The Oregonian|Oregonlive, hereinafter Boozy hot sauce, in view of combination of NPL to Liquor Alcohol list, hereinafter Alcohol content List and NPL to Ten of world’s Strongest spirits dated July 29, 2014 from spirits business, hereinafter Sprits business; IDS NPL reference to Joel “Infusing Vodka with Hot Peppers”, hereinafter Joel; UV Sriracha Vodka; NPL “what’s inside: Vodka” by Patrick obtained from www.wired.com/2013/03/whats-inside-vodka/, hereinafter Patrick; Young (US 2007/0196555), hereinafter Young,  NPL reference to  Anna-Maria berry-Jester, hereinafter Anna and Making Hot Sauce 101 Started by salsalady, March 31 2012 obtained from the hot pepper, hereinafter "Hot sauce 101".




Note: Evidentiary reference to “measuring cups” https://www.mathsisfun.com/measure/measuring-cups.html has been relied upon to show conversion of volumetric units.

Claim interpretation: Claims are directed to hot sauce composition.
Independent claim recites “A hot sauce comprising: 
a. capsaicin; 
b. ethyl alcohol and 
c. solids;  
d. wherein the capsaicin, the ethyl alcohol and the solids are in the form of a suspension;  
e. wherein a percent moisture of the suspension is between 65% (mg/mg) and 98% (mg/mg); 
f. wherein the pH of the suspension is greater than 3.0;  
g. wherein the suspension measures at least 1,000 SHU on the Scoville scale and 
h. wherein the suspension is between 16 and 65% alcohol by volume.

As noted above the claim recites the composition of a hot sauce and uses transitional phrase “comprising”. The transitional term “comprising”, which is synonymous with “including,” containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or 
In claim 1, applicant claims a “Hot sauce” that comprises “a suspension” without reciting what proportion of the “Hot sauce” (the final product claimed) is the “suspension”. Thus, the recitation is broad and the “Hot sauce” may have the “suspension” in any proportion. Additionally, as the claimed “Hot sauce” is “comprising” a “suspension” (i.e. transitional phrase “comprising” which is interpreted as inclusive and open ended, such that, inclusion of additional ingredients is within the scope of the claim). As these potential additional ingredients are not particularly limited and one cannot predict how they may interact with the suspension, the broadest reasonable interpretation requires that the “suspension” (having the recited properties of moisture, pH and alcohol content) be treated as an intermediate product. 

Thus, for the purposes of prior art application any hot sauce comprising ethyl alcohol, capsaicin and solids in a suspension form will be regarded as relevant, even when the entire sauce is not a suspension-it just comprises a suspension in any proportion in the sauce. Further, the limitations of the suspension as recited in independent claim 1 and any of its dependent claims (moisture content, pH, alcohol content by volume etc.) will be regarded as properties of suspension and not of the finished sauce product.

Interpretation of claim 11-12: The recitation of “wherein the suspension does not contain a food grade acid” (claim 11) and “wherein the suspension does not contain vinegar” (claim 12) is directed to suspension. The claim recites the composition of a hot sauce and uses transitional phrase “comprising”. The transitional term “comprising”, which is synonymous with “including,” containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.(see MPEP2111.03[R-3]). Thus, the composition as claimed can have additional ingredients. Thus, although claims 11-12 limit the inclusion of acid in the suspension, the same claims do not exclude the inclusion of acids from the finished hot sauce, which is the final product.  
Thus, for the purposes of prior art application any hot sauce comprising ethyl alcohol, capsaicin and solids without a food grade acid OR vinegar form will be regarded as relevant. However, any prior art that teaches addition of vinegar or food grade acid to the finished sauce in addition to the suspension will be regarded as relevant. 


Regarding claims 1 and 2 and claim 19 in part, Boozy hot sauce teaches a hot sauce comprising a., b. and c.
Regarding a., Boozy hot sauce teaches dried chilies mix or variety depending on desired heat (see page 1 of  ingredients), which comprise capsaicin; regarding b. Boozy hot sauce teaches, rum or vodka which all include ethyl alcohol (see page 1 ingredients) and regarding c. Boozy hot sauce teaches cloves and peppercorns and allspice that add solids.

Regarding part d. of claim 1, which recites  “the capsaicin, the ethyl alcohol and the solids are in the form of a suspension”, Boozy hot sauce teaches wherein the capsaicin of the chilies cloves, peppercorns and allspice, i.e., solids,  with 750ml of rum or vodka, comprising ethyl alcohol . Since chilies, spices and ethyl alcohol are all present together, a suspension will necessarily form to some degree, i.e., Boozy hot sauce teaches a suspension.

Regarding “h. wherein the suspension is between 16 and 65% alcohol by volume.” Boozy hot sauce   teaches about 4 cups by volume of ingredients (see 4cup measure used and 4 bottles  capable of holding 1 cup  as described in the instructions, i.e., the total volume is about 4 cups out of  which 750 ml of rum or vodka is added, i.e., source of alcohol). Evidentiary reference to “measuring cups” has been relied upon to convert the cup measure into metric measure which converts 1 cup to 250 ml, thus based on above conversion Boozy hot sauce recipe includes 3 cups of alcohol and about 1 cup of solids:
rum or vodka, i.e., alcohol 750 ml and Total composition: about 1000ml (based on the 4-cup reference in the instruction of recipe)
Amount of alcohol is 750 ml out of about 1000 ml., but the reference is silent regarding the proportion of alcohol in rum and vodka.
Boozy hot sauce is silent regarding the alcohol content of rum or vodka in its hot sauce product, but rum and vodka having varying proportion of alcohol by volume were known and available in the art at the time of the effective filing date of the invention as taught by Alcohol content List. NPL of Alcohol content List discloses that typically, Rum contains 40-46% alcohol by volume and Vodka ranges from 35-46% (see page 3 of Alcohol content List). Based on the typical alcohol content of Vodka and Rum, it would have been a matter of routine determination for one of ordinary skill in the art at the time of the effective filing date of the invention to determine the percent alcohol content of Boozy hot sauce.

Alcohol content by volume or ABV of Boozy hot sauce made with typical Vodka having alcohol content range of 35% to 46% = (750*35)/1000 ml to (750*46)/1000 ml = from 26.25%ABV to 34.5% ABV

Similarly, Alcohol content by volume or ABV of Boozy hot sauce made with typical Rum having alcohol content of 40% to 46% = (750*40)/1000 ml to (750*46)/1000 ml= from 30%ABV to 34.5% ABV.

Regarding the alcohol content by volume of suspension as recited in steps d and h of claim 1 and for claims 2 and 19, applicant is referred to claim interpretation section above. As claimed the alcohol content is not claimed for the hot sauce, which is the final product and the claimed article. The alcohol content of the suspension could be less than that of the final product (more alcohol added) or more than that of the final product (other non-alcoholic materials added).  Therefore, as the claim is written, the alcohol content of the final product could reasonably be expected to be between 0.1% to around 95% Boozy Hot Sauce is within this claimed range for claim 1 (16 and 65% alcohol by volume), claim 2 (18 and 40% alcohol by volume) and claim 19 which also recites the same range as claim 2.

Further, at the time of the effective filing date of the invention, alcoholic beverages (source of ethyl alcohol for the suspension/sauce) having high alcohol content such as rums and vodka were also known and available at the time of the invention as taught by Sprits business NPL where Vodka brands Devils Springs vodka is 80%, Balkan 176 is 88% and Spirytus is 95% alcohol by volume.

At the time of the effective filing date of the invention it was known in the art that
hot sauces comprising ethyl alcohol in the form of alcoholic beverages like Rum or Vodka were known (as taught by Boozy hot sauce). 
alcoholic beverages including Vodka and Rum were known to vary in alcoholic content (as taught by Alcohol content List  and Sprits business),
adjustment to the concentration of an ingredient like alcohol in a sauce composition may be made either by adjusting the total amount or proportion of alcohol containing ingredient in the sauce recipe or by choosing an ingredient with higher or lower alcohol concentration in said sauce recipe based at least on consumer preference, cost and availability of alcoholic product,
preservation of foods in alcohol was known at the time of the invention either to preserve chilies or to produce hot pepper infused alcoholic beverage as taught by IDS reference to Joel and UV Sriracha Vodka.

Based on above, it is evident that proportion of alcohol by volume in a sauce composition is a known results effective variable whose relationship with other ingredients of sauce are known. As such, varying the above described results effective variable would not be cause for undue experimentation. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to modify (increase or decrease) the alcohol amount by volume in Boozy hot sauce to a desired value either by including more alcohol by volume or by adding a more concentrated source of alcohol, in the sauce or in the suspension or both, such that the “alcohol content is between 16 and 65% alcohol by volume” as is instantly claimed.  The ordinary artisan would have been motivated to modify Boozy hot sauce at least for the purpose of achieving a well preserved sauce/suspension with desired alcohol proportion by volume, to achieve a desired sauce consistency, desired flavor, desired hotness or SHU on the Scoville scale (as discussed above).

e. of claim 1, Boozy hot sauce does not specifically state, “percentage moisture of the suspension is between 65% (mg/mg) and 98% (mg/mg)”, i.e., moisture based on weight. . However, moisture content of alcoholic beverages like vodka were known at the time of the invention as taught by Patrick, where on pages 1-3 it is clearly stated that vodka is distilled spirit where the ethyl alcohol is diluted with water to achieve the desired alcohol content, i.e., for a Vodka with alcohol content in the range of 35% to 46% will essentially have water content ranging from about 54% to 65%. Thus based on the other ingredients in the sauce or suspension, it is possible to achieve a moisture content in the claimed range. Further, prior art to Young teaches that a sauce with moisture weight percent of higher than 65% (such as 67.29% by weight in “Example 11” on page 5 and also see examples 10 and 12) are known further teaching that that it is known in the art that adjustment to the concentration of an ingredient may be made either by adjusting the ingredient or by adjusting the amount of water added (para 38); i.e. amount of water in a sauce composition is a known results effective variable whose relationship with dilution of other ingredients of sauce are known. As such, varying the above described results effective variable would not be cause for undue experimentation. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to modify Boozy hot sauce to have a desired percentage of moisture of the suspension such as the claimed “percentage moisture of the suspension is between 65% (mg/mg) and 98% (mg/mg)”.  The ordinary artisan would have been motivated to modify Boozy hot sauce at least for the purpose of achieving a desired dilution, which affects sauce consistency, flavor and also its SHU on the Scoville scale (as discussed above).


Regarding, claim 1 part g., Boozy hot sauce does not specifically state that the suspension measures “at least 1,000 SHU on the Scoville scale” and similarly, regarding the limitation of claim 15 wherein the hot sauce of claim 1 wherein the suspension measures “between 1,000 and 100,000 SHU on the Scoville scale” . Boozy hot sauce teaches of mixed variety of chilies based on the desired heat. At the time of the time of the effective filing of the invention rating of peppers on a hotness scale “Scoville hotness units” or SHU was known as taught by Anna. Anna teaches chili peppers range in their SHU values from 0 for bell peppers and Carolina peppers at 1000,000-2,200,000SHU (See pages 5-7 of NPL). Since, it was known in the art to make hot sauces with a variety of peppers (as taught by Boozy hot sauce), therefore, based on the choice of chili peppers and the total amount of chili peppers the SHU value of Boozy hot sauce suspension will be expected to fall in a desired range based on the heat tolerance and preference. Further, Young, which teaches a sauce (para 2), further teaches that high Scoville unit peppers (such as “35,000 Scoville unit cayenne” described in para 14) are used for spicier recipes (para 15) but that the spiciness can be adjusted by using smaller amounts when a milder sauce is desired (para 15 and 31).  Boozy hot sauce so that the sauce has a target hotness such as measures “at least 1000 SHU on the Scoville scale”.  The ordinary artisan would have been motivated to modify Boozy hot sauce for at least the purpose of achieving a certain hotness (i.e. 1000 Scoville units of higher) that is sometimes associated in the art with a “chili” sauce (see para 21 of Young), which is also the intent of Boozy hot sauce recipe.  
Claim 1 recites various properties of claimed composition. The recitation of ‘1000 SHU on the Scoville scale’ and ‘between 1,000 and 100,000 SHU on the Scoville scale” as per claims 1 and 15 is only a statement of the inherent properties of the disclosed composition. The structure recited in Boozy hot sauce as modified above, (where cayenne peppers are taught which range from 30, 000 to 50,000 Scoville units), is substantially identical to that of the claims, therefore, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.

Further, regarding the limitation f., of claim 1, Boozy hot sauce does not specifically state, “the pH of the suspension is greater than 3.0”.  Ph of sauces in the claimed range was known as taught by Young. Young teaches that a sauce may have a pH of about 3.8 to 4.3 to achieve a desired acidity (para 33, also para 27). Further, safety precautions or tips for home sauce makers “Hot Sauce101”( also teaches that “Target levels for pH in foods intended to be shelf stable are 4.6 for licensed food processors. It's my recommendation for home sauce makers to shoot for 4.0 minimum and below to allow for a margin of error in all the aspects of sauce making.” (Pages 1-2 under heading pH levels, where the pH range falls in the claimed range of greater than 3.0). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Boozy hot sauce so that “the pH of the suspension is greater than 3.0”. The ordinary artisan would have been motivated to modify Boozy hot sauce for at least the purpose of achieving a desired safe food product with a desired shelf life (see Young par 27 and 33; and “Hot Sauce101”pages 1-2 under the heading of “pH levels” where it is clearly taught that target levels for pH in foods intended to be shelf stable are 4.6 for licensed food processors and for home sauce makers to shoot for 4.0 minimum and below to allow for a margin of error in all the aspects of sauce making). 

	Regarding the hot sauce composition as recited in claim 1, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
In re Levin, 178 F.2d 945 (CCPA 1949).


Regarding claim 2, see rejection of alcohol content as addressed above for claim 1, the limitation of alcohol content of claim 2 is also addressed above.

Regarding claim 3, Boozy hot sauce in view of Young as applied above teaches hot sauce of claim 1 wherein the percent moisture of the suspension is “between 75% (mg/mg) and 97% (mg/mg)”. Boozy hot sauce does not specifically state that “percentage moisture of the suspension is between 75% (mg/mg) and 97% (mg/mg)”, i.e., moisture based on weight is variable. Young as applied above teaches that a sauce with moisture weight percent is variable at least based on the ingredients used (see Para 38) where it is taught that “Adjustment of the amount of added water may also be needed to compensate for the differing water content of the paste or other form” i.e.,  it is known in the art that adjustment to the concentration of an ingredient may be made either by adjusting the ingredient or by adjusting the amount of water added (para 38); i.e. amount of water in a sauce composition is a known results effective variable whose relationship with dilution of other ingredients of sauce are known. As such, varying the above described results effective variable would not be cause for undue experimentation. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to modify Boozy hot sauce to have a desired percentage of moisture of the suspension such as the claimed “percentage moisture of the suspension is between 75% (mg/mg) and 97% (mg/mg)”.  The ordinary artisan would have been motivated to modify Boozy hot sauce at least for the purpose of achieving a desired dilution, which affects sauce consistency, flavor and also other organoleptic properties like the SHU on the Scoville scale (as discussed above).

 
Regarding claim 4, Boozy Hot sauce page 1, teaches adding sauce to jars, i.e., bottling  but does not specifically state that “a nutritional facts label” on the bottle. Application of “nutritional facts labels” on bottled sauces was known as taught by Young. Young teaches that a bottled sauce as described herein, Boozy hot sauce so that that suspension or sauce is added to a container/ bottle with “a nutritional facts label” as taught by Young. The ordinary artisan would have been motivated to modify Boozy hot sauce  and add a nutritional label for at least the purpose of informing the consumer about the ingredients and nutritional content like the calorie content, fat content, sugar content etc. the skilled artisan would have been motivated to label the product as claimed also for the purpose of preparing the product for sale in a store or outlet and also for the purpose of meeting the rules and regulations set forth by Food and Drug Agency. 

Regarding, claims 5, 8 and 9 Boozy hot sauce teaches rum or vodka which includes distilled alcoholic beverage (see ingredients page 2).

Regarding claims 11 and 12, Boozy hot sauce teaches a hot sauce of claim 1 wherein the suspension does not contain a “food grade acid” (claim 11), and “suspension does not contain vinegar” (claim 12), where ingredients page 2 does not add acid/vinegar. 
Further, as addressed above in claim interpretation of claims 11 and 12, it is noted that the limitations are directed to suspension. The claim recites the composition of a “hot sauce” and uses transitional phrase “comprising”. The transitional term “comprising”, which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.(see MPEP2111.03[R-3]). Thus, the composition “hot sauce” as claimed can have additional ingredients. Thus, although claims 11-12 limit the inclusion of acid in the suspension, the same claims do not preclude the claimed hot sauce product from containing food grade acid and/or vinegar from the finished hot sauce, which is the final product.  


Regarding claims 13 and 14 which limit the hot sauce of claim 1 to Scoville alcohol ratio, i.e., the ratio of hot sauce SHU to Hot sauce alcohol volume (ratio described in para 10 of applicant’s specification). According to claim 13, the Scoville alcohol ratio of the suspension has “at least a 2,000 SHU” and claim 14 limits the Scoville alcohol ratio “between a 7,500 and a 30,000”. As addressed in claim 1 above, Boozy hot sauce teaches proportion of alcohol in the claimed range (see rejection of claim 1) and Boozy hot sauce teaches of choosing chilies from a mix or variety depending upon desired heat (page 1 of Boozy hot sauce) and Anna teaches of peppers varying the SHU in the range from 0 to more than 1000, 000 SHU on the Scoville scale. Further as modified by Young, Boozy hot sauce  teaches SHU units of hot sauce as claimed. Further, altering the heat or SHU values in sauces based on factors like consumer preference were known in the art at the time of the effective filing of the invention. Young, which teaches a sauce (para 2), further teaches that high Scoville unit peppers (such as “35,000 Scoville unit cayenne” Boozy hot sauce as modified in view of Anna above), therefore, it follows that the ratio of both these features will also be expected to fall in the claimed range.
Based on above, one of ordinary skills in the art at the time of the effective filing of the claimed invention would have an expectation that Boozy hot sauce as modified above so that the sauce has a target hotness such as measures “at least 1000 SHU on the Scoville scale”.  The ordinary artisan would have been motivated to modify Boozy hot sauce for at least the purpose of achieving a certain hotness (i.e. 2000 Scoville units of higher) that is sometimes associated in the art with a “chili” sauce (see para 21 of Young).
Furthermore, in claims 13 -14 recites of a ratio of Scoville value to alcohol content, i.e., the properties of the composition of claim 1. The recitation of ‘Scoville alcohol ratio’ as per claims 13 and 14 is only a statement of the inherent properties of the disclosed composition. The structure recited in Boozy hot sauce, as modified above, is substantially identical to that of the claims, therefore, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.

Regarding the pH limitations of suspension of claims 16-18, wherein “the pH of the suspension is greater than 3.3” (claim 16), “pH of the suspension is greater than 3.6 (claim 17) and “pH of the suspension is between 3.3 and 5.5” (claims 18 and 19), applicant is referred to rejection of claim 1, where pH limitation has been addressed by Boozy hot sauce as modified by Young and “Hot sauce 101”. Ph of sauces in the claimed range of 3.3 to 5.5 was known as taught by Young. Young teaches that a sauce may have a pH of about 3.8 to 4.3 to achieve a desired acidity (para 33, also para 27). Further, safety precautions or tips for home sauce makers “Hot Sauce101”( also teaches that “Target levels for pH in foods intended to be shelf stable are 4.6 for licensed food processors. It's my recommendation for home sauce makers to shoot for 4.0 minimum and below to allow for a margin of error in all the aspects of sauce making.” (Pages 1-2 under heading pH levels, where the pH range falls in the claimed range of greater than 3.0). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Boozy hot sauce l so that “the pH of the suspension is greater than 3.0”. The ordinary artisan would have been motivated to modify Boozy hot sauce for at least the purpose of achieving a desired safe food product with a desired shelf life (see Young par 27 and 33; and “Hot Sauce101” pages 1-2 under the heading of “pH levels” where it is clearly taught that target levels intended to be shelf stable fall in the range of 3.8 to 4.3 which falls in the applicants claimed pH range of 3.3 to 5.5 are for pH in foods). 


Claim 6-7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Boozy hot sauce in view of Alcohol content List, Sprits business,  Joel, UV Sriracha Vodka, Patrick, Anna and "Hot sauce 101 further in view of WHISKEY HOT SAUCE-2 from IVORYHUT, hereinafter “Whiskey Hot sauce”  and Tequila hot sauce recipe, hereinafter “Tequila Hot sauce”.


Regarding claims 6 and 7, Boozy hot sauce teaches of hot sauce comprising alcohol as recited in claim 1 where the alcohol source can be rum or vodka (see ingredients page 1), but Boozy hot sauce is silent regarding use of  Whiskey or Tequila as the alcohol source. Further, “whiskey hot sauce” (see recipe on page 6) and “Tequila Hot sauce”, which teaches a sauce (page 2-3), further teaches that hot sauce can be made using other alcohol sources including Whiskey and Tequila respectively (described in page 2-3 of Tequila hot sauce). Whiskey and Tequila respectively are sources of alcohol, like, rum or vodka, i.e., Whiskey and Tequila are functional equivalent of alcohol sources as taught by Boozy hot sauce. Thus, making hot sauce with a desired source of alcohol was known. It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Boozy hot sauce and substitute one art recognized functional equivalent (i.e. Tequila) for another (i.e. whiskey, gin, rum or vodka) in the hot sauce composition as disclosed by Boozy hot sauce, at least depending on which source of alcohol was more easily available and affordable at the time of effective filing of the invention.  One of ordinary skill would have been further motivated to modify Boozy hot sauce by the flavoring preference of Whiskey or Tequila as the alcoholic source.  


Claims 10 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Boozy hot sauce in view of Alcohol content List, Sprits business,  Joel, UV Sriracha Vodka, Patrick, Anna and "Hot sauce 101 further in view of Simple pepper sauce recipe as part of “Get creative with hot sauce – make your own Hot Pepper Mash” (5 pages, dated 2014) Sourced from http://tropicsgourmet.com/hot-pepper-mash/,, hereinafter “Simple pepper sauce”.


Regarding claims 10, over Boozy hot sauce teaches of hot sauce comprising alcohol as recited in claim 1 where the pepper source is chopped peppers or chilies of choice (see ingredients page 1), but Boozy hot sauce is silent regarding “further comprising fermented pepper mash”. Fermented pepper mash as an ingredient was known to be included as an ingredient in hot sauces as taught by “Simple pepper sauce” (page 2-3). Fermented pepper mash is a source of heat and capsaicin. Thus, making hot sauce with a desired source of heat was known. It would have been obvious to one of ordinary skills in the art at Boozy hot sauce and utilize one art-recognized source of chilies or heat  (i.e. fermented pepper mash) either in addition to fresh peppers or in place of fresh pepper source in the hot sauce composition. One of ordinary skill in the art at the time of effective filing date of the invention would have been motivated to modify Boozy hot sauce at least depending on coast and availability of pepper source at the time of effective filing of the invention.  One of ordinary skill would have been further motivated to modify Boozy hot sauce based on the flavoring preference of fermented pepper mash as compared to fresh pepper in the hot sauce.  

Regarding claim 19, which depends from claim 1, rejection is based on claim 1. Claim 19 differs from claim 1 in the recitation of “distilled alcoholic beverage” is taught by Boozy hot sauce see rejection of claims 1 and 9 above. The other limitations of claim 19 have been addressed in rejection above as summarized below.
Regarding “a. the suspension is between 18 and 40% alcohol by volume”, see rejection of claim 1 where level of alcohol falls in the claimed range.
Regarding “b. the percent moisture of the suspension is between 75% (mg/mg) and 97% (mg/mg)”, see rejections of claim 3 where the same limitation has been addressed.
Regarding “c. the suspension has between a 7,500 and a 30,000 SHU Scoville alcohol ratio”, see rejection of claims 13-14 where the above recited limitation has been addressed.
Regarding “d. the suspension measures between 1,000 and 100,000 SHU on the Scoville scale” see rejection of claim 1 step g., and claim 15 where the above-recited limitation has been addressed.
Regarding “e. the pH of the suspension is between 3.3 and 5.5” of claim 19, see rejection of claim 1step f and also of claim 18 where the above recited limitation has been addressed.
Regarding the limitation of inclusion of “fermented pepper mash” as an ingredient in the hot sauce as recited in claim 19, applicant is referred to rejection of claim 10, where the above limitation has already been addressed.

Regarding the inclusion of common ingredients in a recipe, once again applicant is referred to In re Levin, 178 F.2d 945 (CCPA 1949), 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients, which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

(2) Response to Argument

This office action is in response to appellants appeal brief of 12/22/2020.
Appellant’s arguments filed 12/22/2020 in the section “Arguments” on pages 6-29 of the appeal brief of 12/22/2020 have been fully considered but are not persuasive.
On pages 6-8 of the appeal brief appellant provides background information about independent claim 1, where mostly descriptive information and there are no specific arguments to be addressed

1.	“Boozy Hot sauce is not a suspension” (Pages 11-12, 21-26)
  On pages 11-12 Appellant argues against the primary reference to “Boozy Hot Sauce” in particular and rejection in general by alleging that applied art to “Boozy Hot sauce is not a suspension” but a mixture. To further distinguish between a mixture and a suspension, appellant provides a definition of suspension provided by American Heritage dictionary 5th Edition copyright 2018, i.e., “A system in which minute particles are dispersed throughout a fluid from which they are easily filtered but not easily settled because of system viscosity or molecular interactions” (See suspension definition provided by American Heritage dictionary 5th Edition copyright 2018, shown as definition 5 under suspension on page 10 and 11 of the appeal brief). Appellant also provides a definition of mixture as “A composition of two or more substances that are not chemically combined with each other and are capable of being separated.” (Page 10 and top of page 11 of the appeal brief). Along the same lines appellant provides further reference to chemical definition of “suspension” citing paragraphs 2 and 12 of the specification where support for such a definition can be found. 
On pages 21-25 appellant provides analysis of what are some of the requirements of a suspension and how Primary reference to “Boozy Hot sauce” is not a suspension, also see Headings Guess#2 and #3.
Why Did Examiner call Boozy hot sauce a suspension (Page 26)
This line of argument is not persuasive. 

A)  	Regarding paragraphs 2 and 12 of appellant’s specification, where recitation the term “suspension” is in the context “The result of the blending may be a suspension” (Para 2, Emphasis added) and “Hot sauces described herein may, for example, comprise capsaicin; ethyl alcohol and solids such that the capsaicin, the ethyl alcohol and the solids are in the form of a suspension” (Para 12, Emphasis added) of appellant’s original disclosure, but there is no specific definition of suspension provided in the disclosure. However, there is no mention of "filtration" in paragraph 2. Further, paragraphs 5 and 12 specifically state they are an "Example" and do not provide a definition for "solids" that would otherwise justify that the term "solids" should be narrowly interpreted as "Solids, as the term is used in the claims denoted non-dissolved particles which may be captured by filtration" (emphasis added), noting that the requirement of "filtration" is not described in any of the paragraphs 2, 5 or 12.


B)	Definition of Suspension provided by the appellant does not clearly describe suspension and its relationship to a mixture in the chemical sense. In response to appellant’s arguments about suspension especially, in the absence of any definition for suspension provided by the appellant’s disclosure,  some reference definitions of suspension and mixture are being provided by the examiner for evidence purposes only (see attached references and citations for the same in PTO 892). The relevant portions of definitions have been provided herein and parts thereof have been underlined to show how suspensions are mixtures too and how particles in suspension settle.

Source 1	http://www.chemicool.com/definition/suspension.html, hereinafter Chemicool definition
Definition of Suspension
A suspension is a heterogeneous mixture in which solute-like particles settle out of a solvent-like phase some time after their introduction. We apply the word 'suspension' when particles are big enough to eventually settle (emphasis added).
Examples of Suspensions
1. Sometimes, in the right light, you will be able to see particles of dust floating in a room. Eventually the dust will settle on the floor and on furniture, and the room will need to be cleaned. Dust in air is a suspension.
2. If you go to a beach and mix sand and water in a bucket you will form a suspension. Given time, the sand will settle on the bottom of the bucket to leave clear water.

Source 2 	https://www.ducksters.com/science/chemistry/chemical_mixtures.php, hereinafter, Ducksters definition
Suspensions (heterogeneous)
A suspension is a mixture between a liquid and particles of a solid. In this case the particles do not dissolve. The particles and the liquid are mixed up so that the particles are dispersed throughout the liquid. They are "suspended" in the liquid. A key characteristic of a suspension is that the solid particles will settle and separate over time if left alone. An example of a suspension is a mixture of water and sand. When mixed up, the sand will disperse throughout the water. If left alone, the sand will settle to the bottom.

Source 3: 	Merriam Webster Collegiate Dictionary-10th Edition, hereinafter Webster’s definition
Definition of suspension
1: the act of suspending : the state or period of being suspended: such as

b: temporary withholding (as of belief or decision)
c: temporary abrogation of a law or rule
d(1): the holding over of one or more musical tones of a chord into the following chord producing a momentary discord and suspending the concord which the ear expects
specifically : such a dissonance which resolves downward
— compare ANTICIPATION, RETARDATION
(2): the tone thus held over
e: stoppage of payment of business obligations : FAILURE —used especially of a business or a bank
f: a rhetorical device whereby the principal idea is deferred to the end of a sentence or longer unit
2a: the act of hanging : the state of being hung
b(1): the state of a substance when its particles are mixed with but undissolved in a fluid or solid
(2): a substance in this state
(3): a system consisting of a solid dispersed in a solid, liquid, or gas usually in particles of larger than colloidal size
— compare EMULSION
3: something suspended
4a:the means by which something (magnetic needle) is suspended
b: the system of devices (such as springs) supporting the upper part of a vehicle on the axles
c: the act, process or manner in which the pendulum of a timepiece is suspended

Definition of mixture
1a: the act, the process, or an instance of mixing
b(1): the state of being mixed
(2): the relative proportions of constituents especially: the proportion of fuel to air produced in a carburetor
2: a product of mixing: COMBINATION: such as
a: a portion of matter consisting of two or more components in varying proportions that retain their own properties
b: a fabric woven of variously colored threads
c: a combination of several different kinds

Thus, Contrary to appellant’s argument, a suspension is a heterogenous mixture where mixture between a liquid and particles of a solid and a key characteristic of a suspension is that the solid particles will settle and separate over time if left alone. 

C)	Further appellant’s disclosure and claims state “the capsaicin, the ethyl alcohol and the solids are in the form of a suspension” (see para 12 of original disclosure and part d) of claim 1), 
 In addition in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “minute particles”,”, “dispersed throughout a fluid, easily filtered but not easily settled”, “viscosity and molecular interaction”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


D)	In response to general allegation of not considering suspension as claimed and Guess #3 “Suspension” Occupying some time or space other than the Hot sauce” (See pages 112-12 and 21-25 of appeal brief), as clarified in the non-final rejection of 9/29/2020 on page 4 that the claim recites the composition of a hot sauce and uses transitional phrase “comprising”. The transitional term “comprising”, which is synonymous with “including,” containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.(see MPEP2111.03[R-3]). Thus, the composition as claimed can have additional ingredients.
In claim 1, applicant claims a “Hot sauce” that comprises “a suspension” without reciting what proportion of the “Hot sauce” (the final product claimed) is the “suspension”. Thus, the recitation is broad and the “Hot sauce” may have the “suspension” in any proportion. Additionally, as the claimed “Hot sauce” is “comprising” a “suspension” (i.e. transitional phrase “comprising” which is interpreted as inclusive and open ended, such that, inclusion of additional ingredients is within the scope of the claim). As these potential additional ingredients are not particularly limited and one cannot predict how they may interact with the suspension, the broadest reasonable interpretation requires that the “suspension” (having the recited properties of moisture, pH and alcohol content) be treated as an intermediate product. 

Further, in response to “Why Did Examiner call Boozy hot sauce a suspension” (Appeal Brief , page 26), Boozy Hot sauce, taken as a whole teaches that ingredients are mixed, heated, divided, alcohol added and sealed, and once bottled and sealed, the composition is stored, shaken every day or so for 3 weeks, to create the hot sauce (See Boozy hot sauce process), which results in a suspension of capsaicin (from chilli peppers), solids from cloves, allspice and peppercorns and ethanol from rum or vodka.

E)	As is well settled that, during examination proceedings, claims are given their broadest reasonable interpretation and a claim must be read in accordance with the percepts of English grammar and words should be given their plain, ordinary meaning. In re Hyatt, 708 F2d 712, 218 USPQ 195 (Fed. Cir. 1983).  
In this case, absent any specific definition of suspension in the disclosure (see para 2 and para 12 of appellant’s original disclosure), claims are provided the their plain ordinary meaning, (see claim 1 where part d. where suspension is part of /a component of the claimed “Hot sauce”), which is how the claims were interpreted in the rejection of 9/29/2020 on page 4 where it was clarified that “for the purposes of prior art application any hot sauce comprising ethyl alcohol, capsaicin and solids in a suspension form will be regarded as relevant, even when the entire sauce is not a suspension-it just comprises a suspension in any proportion in the sauce. Further, it was clarified in the office action that the limitations of the suspension as recited in independent claim 1 and any of its dependent claims (moisture content, pH, alcohol content by volume etc.) will be regarded as properties of suspension and not of the finished sauce product.”
Furthermore, reference is being made to the definitions provided above for term suspension and mixture (See response 1, section B)), where Webster’s definition of suspension “the state of a substance when its particles are mixed with but undissolved in a fluid or solid” and particles “larger than colloidal size” applies and so does Duckster’s definition that “A suspension is a mixture between a liquid and particles of a solid. In this case the particles do not dissolve….A key characteristic of a suspension is that the solid particles will settle and separate over time if left alone.” And also Chemicool definition “A suspension is a heterogeneous mixture in which solute-like particles settle out of a solvent-like phase some time after their introduction. We apply the word 'suspension' when particles are big enough to eventually settle” (emphasis added). 

 	
2.	Combination of nine references

On page 11 of the appeal brief, last 2 lines appellant argues about the number of references “Examiner appears to have combined nine references to reject the eight limitations of Claim 1.” This argument is also not persuasive. In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). 

3.	Rejection rationale is unknown

This argument is not persuasive for the following reasons:
A)	Appellant’s claim is directed to a hot sauce comprising “capsaicin, ethyl alcohol and solids are in the form of a suspension”.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., particle size “minute” vs “large”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
B)	Appellant once again argues against the limitation of “suspension” as addressed on page 5 of the rejection. Appellant’ allegation that “hot sauce” is a suspension (page 13 last two paragraphs of appeal brief).  Appellant’s argument is also not persuasive for the same reasons as addressed above in sections C), D) and E) of response 1., where appellant’s claims are directed to a hot sauce product and suspension is only a part of claimed hot sauce. As addressed above that in claim 1, appellant claims a “Hot sauce” that comprises “a suspension” without reciting what proportion of the “Hot sauce” (the final product claimed) is the “suspension”. As the claimed “Hot sauce” is “comprising” a “suspension” (i.e. transitional phrase “comprising” which is interpreted as inclusive and open ended, such that, inclusion of additional ingredients is within the scope of the claim(see MPEP2111.03[R-3]), which may or may not form a suspension. As pointed in the rejection of 9/29/2020 the claims are interpreted where the hot sauce “comprises”  “a suspension”
As these potential additional ingredients are not particularly limited and one cannot predict how they may interact with the suspension, the broadest reasonable interpretation requires that the “suspension” (having the recited properties of moisture, pH and alcohol content) treated as an intermediate product, and the “Hot sauce” as recited may have the “suspension” in any proportion but the sauce itself is not required to be a suspension. 
Further, as clarified by Chemicool, Ducksters definition that suspension itself is a mixture (a heterogenous mixture) where mixture between a liquid and particles of a solid and a key characteristic of a suspension is that the solid particles will settle and separate over time if left alone. 

C)	 On page 14 of the appeal brief appellant argues that rejection of 9/29/2020 does not provide “clear articulation” of the term “suspension” and any clarification of the terms should not be considered by the Board. This argument is also not persuasive as it once again relies on the narrow definition of suspension provided on page 10 of the appeal brief. In response appellant is once again reminded that since the specification does not provide a definition for “suspension” and "solids" that would otherwise justify that the term "solids" should be narrowly interpreted as "Solids, as the term is used in the claims denoted non-dissolved particles which may be captured by filtration" (emphasis added), noting that the requirement of "filtration" is not described in any of the paragraphs. 
Further, as clarified by Chemicool, Ducksters definition that suspension itself is a mixture (a heterogenous mixture) where mixture between a liquid and particles of a solid and a key characteristic of a suspension is that the solid particles will settle and separate over time if left alone.
As addressed above in response 1E) that, during examination proceedings, claims are given their broadest reasonable interpretation and a claim must be read in accordance with the percepts of English grammar and words should be given their plain, ordinary meaning. In re Hyatt, 708 F2d 712, 218 USPQ 195 (Fed. Cir. 1983).  
Once again, absent any specific definition of suspension in the disclosure (see para 2 and para 12 of appellant’s original disclosure), claims are provided the their plain ordinary meaning, (see claim 1 where part d. where suspension is part of /a component of the claimed “Hot sauce”), which is how the claims were interpreted in the rejection of 9/29/2020 on page 4 where it was clarified that “for the purposes of prior art application any hot sauce comprising ethyl alcohol, capsaicin and solids in a suspension form will be regarded as relevant, even when the entire sauce is not a suspension-it just comprises a suspension in any proportion in the sauce. 


4.	Broader Definition of “Suspension” is Prohibited by Case Law
On pages 15-21 of the appeal brief, appellant argues against the definition of mixture in that “Broadening the interpretation of the term “suspension” violates not just one, but all three of the mandatory limitations from the broadest reasonable interpretation case law. Appellant further quotes MPEP 2111 to support their argument of “Broadest Reasonable Interpretation” and on pages 16-21 argues that the three mandatory limitations of “Broadest Reasonable interpretation” as set forth by MPEP 2111 are not met by the office.
 (1)	Argument against consistency with the ordinary and customary meaning of the term 

Further in response to the list of hot sauces and their red coloration as per food and wine.com, it is noted that the coloration, thickness or types of hot sauces are not pertinent the claim as recited. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., coloration, thickness or types of hot sauces) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the definition of “suspension” attention is once again invited to definitions by Chemicool, Ducksters definition that suspension itself is a mixture (a heterogenous mixture) where mixture between a liquid and particles of a solid and a key characteristic of a suspension is that the solid particles will settle and separate over time if left alone. Also see response to argument 1 B)-E) and response 3 B).
Further, Boozy Hot sauce, taken as a whole teaches that ingredients are mixed, heated, divided, alcohol added and sealed, and once bottled and sealed, the composition is stored, shaken every day or so for 3 weeks, to create the hot sauce (See Boozy hot sauce process), which results in a suspension of capsaicin (from chilli peppers), solids from cloves, allspice and peppercorns and ethanol from rum or vodka. 
 (2)	Argument against consistency with the specification and drawings
On pages 17-19, appellant argues that “In certain examples, the seeds and skin are removed from the pepper mash in a solids removal step after which the remaining fermented pepper liquids along with any remaining small solids are blended. As an example, blending may be done with an immersion blender. Xanthan gum and an alcoholic liquid may be mixed into the blended peppers to achieve the hot sauce or pepper sauce. The results of the blending may be a suspension wherein the suspended solids are the majority of solids in the hot sauce. Table 1 below shows a series of potential examples in which the above-described ingredients may be combined to make a hot sauce… The specification describes getting rid of all large solid, such as seeds. Thus, tiny is the starting point. The tiny solids are then blended. Blending tiny solids makes minute solids. The specification does not use the 
This line of argument is similar to the one addressed above in response 1 A) where it has already been addressed that but there is no specific definition of suspension provided in the disclosure. Applicants citation of paragraphs 2 and 12 of appellant’s specification, where recitation the term “suspension” is in the context “The result of the blending may be a suspension” (Para 2, Emphasis added) and “Hot sauces described herein may, for example, comprise capsaicin; ethyl alcohol and solids such that the capsaicin, the ethyl alcohol and the solids are in the form of a suspension” (Para 12, Emphasis added) of appellant’s original disclosure., confirming that there is no specific definition of suspension provided in the disclosure. 
Appellant’s assertion that only minute particle containing product qualifies as suspension is not persuasive because appellant’s reference to an example in the specification as an all limiting definition for the interpretation of all claims even when no such particle size limitations are recited in the claims is not found persuasive. Further in response to the list of hot sauces and their tiny or minute particles as per page 18 para 1-2 and page 19, it is noted that the size of particles in the hot sauce are recited. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., minute or tiny particles, any particular particle size) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

(3)	Argument against consistency with the interpretation of those skilled in the art 
On pages 20-21 of the appeal brief, appellant argues the term suspension once again and states that ““Suspension.” Applicant is aware of no other single widely used word in the English language that conveys the meaning cited above. Further, that meaning represents the property responsible for the visible characteristics of all five of the most popular hot sauces. Any proposal to adopt a meaning of “suspension” broad enough to encompass mere mixtures is impermissible. It is impermissible because such an interpretation would deprive the hot sauce art area of the basic terminology needed to describe the most popular examples in the category. It would be absurd to require someone in the hot sauce art area to recite ‘A system in which minute particles are dispersed throughout a fluid from which they are 
This argument once again rests on the assertion that interpretation of “Boozy hot sauce” can only be done as a mixture and never be interpreted as a suspension is not persuasive for the reasons addressed above in response 1 including response to argument 1 E) where broadest reasonable interpretation has been addressed where “a claim must be read in accordance with the percepts of English grammar and words should be given their plain, ordinary meaning. In re Hyatt, 708 F2d 712, 218 USPQ 195 (Fed. Cir. 1983)” MPEP 2111.  
In this case, absent any specific definition of suspension in the disclosure (see para 2 and para 12 of appellant’s original disclosure), claims are provided the their plain ordinary meaning, (see claim 1 where part d. where suspension is part of /a component of the claimed “Hot sauce”), which is how the claims were interpreted in the rejection of 9/29/2020 on page 4 where it was clarified that “for the purposes of prior art application any hot sauce comprising ethyl alcohol, capsaicin and solids in a suspension form will be regarded as relevant, even when the entire sauce is not a suspension-it just comprises a suspension in any proportion in the sauce. Further, it was clarified in the office action that the limitations of the suspension as recited in independent claim 1 and any of its dependent claims (moisture content, pH, alcohol content by volume etc.) will be regarded as properties of suspension and not of the finished sauce product.”
Furthermore, reference is being made to the definitions provided above for term suspension and mixture (See response 1, section B)), where plain ordinary meaning of term Suspension includes  Webster’s definition of suspension “the state of a substance when its particles are mixed with but undissolved in a fluid or solid” and particles “larger than colloidal size” applies and so does Duckster’s definition that “A suspension is a mixture between a liquid and particles of a solid. In this case the particles do not dissolve….A key characteristic of a suspension is that the solid particles will settle and separate over time if left alone.” And also Chemicool definition “A suspension is a heterogeneous mixture in which solute-like particles settle out of a solvent-like phase some time after their introduction. We apply the word 'suspension' when particles are big enough to eventually settle” (emphasis added). 

Since, neither the specification provides any definition of term “suspension” nor do the claims limit the particle size of the ingredients, therefore, it follows that claims are provided the their plain ordinary meaning by one of ordinary skill in the art at the time of the effective filing date of the invention as has been addressed in the rejection as well as in responses 1 and 3 above.


Water is not an ingredient of Boozy hot sauce (Page 27-29). 
This argument is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case regarding the limitation e. of claim 1, Boozy hot sauce does not specifically state, “percentage moisture of the suspension is between 65% (mg/mg) and 98% (mg/mg)”, i.e., moisture based on weight. . However, moisture content of alcoholic beverages like vodka were known at the time of the invention as taught by Patrick, where on pages 1-3 it is clearly stated that vodka is distilled spirit where the ethyl alcohol is diluted with water to achieve the desired alcohol content, i.e., for a Vodka with alcohol content in the range of 35% to 46% will essentially have water content ranging from about 54% to 65%. Thus based on the other ingredients in the sauce or suspension, it is possible to achieve a moisture content in the claimed range. Further, prior art to Young teaches that a sauce with moisture weight percent of higher than 65% (such as 67.29% by weight in “Example 11” on page 5 and also see examples 10 and 12) are known further teaching that that it is known in the art that adjustment to the concentration of an ingredient may be made either by adjusting the ingredient or by adjusting the amount of water added (para 38); i.e. amount of water in a sauce composition is a known results effective variable whose relationship with dilution of other ingredients of sauce are known. As such, varying the above described results effective variable would not be cause for undue experimentation. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to modify Boozy hot sauce to have a desired percentage of moisture of the suspension such as the claimed “percentage moisture of the suspension is between 65% (mg/mg) and 98% (mg/mg)”.  The ordinary artisan would have been motivated to modify Boozy hot sauce at least for the purpose of achieving a desired dilution, which affects sauce consistency, flavor and also its SHU on the Scoville scale (as discussed above).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JYOTI CHAWLA/Primary Examiner, Art Unit 1792          
                                                                                                                                                                                              Conferees:
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792   

/Jennifer McNeil/Primary Examiner, TC 1700       

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013./JYOTI CHAWLA/Primary Examiner, Art Unit 1792